In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
                                     
No. 14‐1829 
DERRICK ECHOLS, JR., 
                                                   Plaintiff‐Appellant, 

                                   v. 

FREDERICK A. CRAIG, 
                                                  Defendant‐Appellee. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
            No. 11 C 6686 — George M. Marovich, Judge. 
                      ____________________ 

     ARGUED NOVEMBER 16, 2016 — DECIDED MAY 4, 2017 
                ____________________ 

   Before  EASTERBROOK,  KANNE,  and  HAMILTON,  Circuit 
Judges. 
   HAMILTON,  Circuit  Judge.  Derrick  Echols,  an  Illinois  in‐
mate,  claims  in  this  suit  under  42  U.S.C.  § 1983  that  prison 
dentist Dr. Frederick Craig (an employee of Wexford Health 
Sources) violated the Eighth Amendment by providing dental 
care  with  deliberate  indifference  to  Echols’  serious  health 
2                                                         No. 14‐1829 

needs. While Dr. Craig was extracting a wisdom tooth, a drill 
bit broke. Dr. Craig sutured Echols’ gum with gauze and at 
least  one  half‐inch  long  piece  of  the  broken  bit  still  inside, 
where it caused pain for about two weeks before it was finally 
removed. 
    Knowledge is the key issue in this lawsuit. Echols alleges 
that  Craig  sutured  the  extraction  site  after  intentionally 
packing it with non‐soluble gauze and without first locating 
the missing shards from the broken drill bit. The district court 
screened Echols’ operative complaint, see 28 U.S.C. § 1915A, 
and dismissed it with the explanation that Echols’ allegations 
are factually frivolous. On appeal, we conclude that Echols’ 
allegations are quite plausible and state a claim for violation 
of  the  Eighth  Amendment.  We  vacate  the  judgment  and 
remand for further proceedings. 
I.   Factual and Procedural Background 
    Because we review a dismissal on § 1915A screening, we 
treat  the  allegations  in  the  complaint  as  true,  but  without 
vouching for their objective truth. Plaintiff Echols is a prisoner 
in  the  Stateville  Correctional  Center.  He  filed  a  pro  se 
complaint alleging that Dr. Craig and Dr. Jaqueline Mitchell 
(another  dentist  employed  by  Wexford)  were  deliberately 
indifferent to the pain and potential for further injury caused 
by having the gauze and fragment of drill bit sutured into his 
gum. Dr. Craig had removed one of Echols’ wisdom teeth and 
sewed up the extraction area. 
    According to Echols’ initial complaint, when he returned 
to  Dr. Mitchell  nine  days  after  the  extraction  to  have  the 
sutures  removed,  he  complained  of  a  metallic  taste  in  his 
mouth, blood and pus oozing from the extraction site, a small 
No. 14‐1829                                                              3

knot  in  the  gum  next  to  that  site,  and  a  lot  of  pain.  But  Dr. 
Mitchell, instead of ordering an X‐ray, simply told Echols that 
these problems would go away. The next day Echols asked to 
see  a  dentist  again  because  the  pain  had  increased,  but  his 
request  was  denied.  Three  days  after  that,  the  initial 
complaint continued, a wad of gauze and a piece of metal drill 
bit  (about  one‐half  inch  long)  dislodged  from  Echols’  gum 
while he was rinsing his mouth.  
    Dr. Mitchell then opened the extraction site and removed 
more gauze and a small piece of tooth root. Echols attached to 
this  complaint  a  mostly  illegible  chart  from  the  prison 
infirmary  listing  the  dental  services  he  received  and  a 
“Shakedown Record” confirming that Echols, fourteen days 
after the tooth extraction, gave prison staff a “Dental Drill Bit” 
and  a  “small  piece  of  gauze.”  He  also  attached  a  grievance 
officer’s  decision  substantiating  his  grievance  about  the 
incident and acknowledging that an “X ray was produced to 
verify  objects  were  in  grievant’s  mouth,”  and  the 
Administrative  Review  Board’s  decision  recounting  Echols’ 
allegation that, after the half‐inch piece had worked loose, Dr. 
Mitchell had removed more of the broken bit from his gum 
after an X‐ray. 
    The district court screened this complaint under 28 U.S.C. 
§ 1915A  and  initially  allowed  it  to  proceed  against  both 
Dr. Craig  and  Dr. Mitchell.  Later  the  court  granted  Dr. 
Mitchell’s motion to dismiss for failure to state a claim. After 
the  court  had  recruited  counsel  to  assist  Echols  under 
§ 1915(e)(1), he amended the complaint to drop Dr. Mitchell 
from  the  lawsuit.  This  amended  complaint  repeated  the 
allegations in the initial complaint. As before, Echols claimed 
that  Dr.  Craig,  by  leaving  the  gauze  and  broken  bit  in  the 
4                                                      No. 14‐1829 

extraction site and not following up on his condition, ignored 
an  obvious  risk  and  caused  him  more  than  two  weeks  of 
unnecessary pain. 
    On  Dr.  Craig’s  motion,  the  district  court  dismissed  the 
amended complaint, again on the ground that it failed to state 
a claim of deliberate indifference. The court reasoned that in 
the revised  version, Echols did  not allege  explicitly that  Dr. 
Craig intended to cause him pain or that he knew about the 
gauze  and  broken  drill  bit  in  his  gum.  The  court 
acknowledged  that  deliberate  indifference  can  be  inferred 
from  treatment  decisions  that  are  far  afield  of  accepted 
professional  standards.  The  court  found,  however,  that  no 
such inference could arise in this case because Echols did not 
allege that Dr. Craig made a treatment decision to leave metal 
and gauze in the extraction site. 
    The district court gave Echols another chance to amend his 
complaint,  which  he  did.  But  by  then  his  lawyer  had 
withdrawn.  The  second  amended  complaint  (the  pro  se 
version at issue in this appeal) included new details. Echols 
alleges that during the tooth extraction, he heard a popping 
sound and that Dr. Craig, who was performing the procedure 
with  Dr.  Mitchell’s  assistance,  responded  to  his  inquiry  by 
saying,  “Gosh,  the  drill  bit  broke,”  and  then,  “Everything’s 
okay.” Dr. Mitchell asked Dr. Craig if he had the drill bit, and, 
according to Echols, Dr. Craig replied, “It broke.” Dr. Craig 
then  sutured  the  site  after  packing  it  with  gauze,  which, 
Echols maintains, is not done by dentists because gauze does 
not dissolve. Later that day, Echols continues, the infirmary 
was placed on lockdown when administrators learned that a 
drill  bit  was  missing.  Echols  later  complained  to  prison 
administrators  and  to  Dr.  Craig  and  Dr.  Mitchell  multiple 
No. 14‐1829                                                           5

times that he tasted metal, had blood and pus oozing from the 
extraction site, and was in extreme pain, but his requests to be 
examined were ignored. 
     The  second  amended  complaint  includes  additional 
information that Echols learned from personal investigation. 
An X‐ray that Dr. Craig took after the extraction, says Echols 
in  the  complaint,  shows  the  broken  bit  inside  his  sutured 
gum. Echols points to the favorable decision on his grievance 
and  the  line  in  that  decision  saying  that  an  “X ray  was 
produced to verify objects were in grievant’s mouth.” In the 
second amended complaint, Echols also alludes to the follow‐
up ruling of the Administrative Review Board, which implies 
that  the  X‐ray  was  taken  before  Dr. Mitchell  reopened  the 
extraction  site  and  shows  more  pieces  of  the  bit  still  in  his 
gum. 
    In  screening  Echols’  second  amended  complaint  under 
§ 1915A,  the  district  court  called  his  allegations  “factually 
frivolous”  and  dismissed  the  lawsuit  with  prejudice.  The 
court began by acknowledging that the complaint “includes 
additional factual allegations which, if true, would suggest” 
that Dr. Craig had reason “to believe the drill bit was lost in 
Echols’ mouth but sutured his wound nonetheless.” Yet this 
scenario, the court asserted, was “fanciful and incredible” for 
three reasons. First, the new allegations were not mentioned 
in  Echols’  grievances  or  first  two  complaints  even  though 
these  documents  were  quite  detailed  and  one  of  the  com‐
plaints was drafted by counsel. Second, the medical records 
attached  to  the  complaint  did  not  identify  Dr.  Mitchell  as  a 
participant in the initial procedure to extract the tooth. And, 
third,  according  to  the  court,  Echols  admitted  that  he  was 
6                                                        No. 14‐1829 

“heavily sedated” during the procedure yet alleged he over‐
heard  the  conversation  between  the  two  dentists  about  the 
broken drill bit.  
II.  Analysis 
    On appeal, Echols argues that the district court erred by 
dismissing his Eighth Amendment claim against Dr. Craig as 
factually frivolous. He asserts that his additional allegations 
in  the  second  amended  complaint  are  consistent  with  the 
allegations in the earlier versions and are not implausible or 
frivolous. 
    A  complaint  cannot  be  dismissed  under  § 1915A  as 
factually frivolous unless it rests on allegations that are clearly 
baseless, irrational, fanciful, or delusional. See Felton v. City of 
Chicago,  827 F.3d  632,  635  (7th  Cir.  2016);  Edwards  v.  Snyder, 
478 F.3d 827, 829–30 (7th Cir. 2007). In our view, Echols’ new 
allegations—those, which in the district court’s view, raise the 
inference that Dr. Craig knew the broken drill bit was “lost” 
in  Echols’  gum  when  he  sutured  it  closed—are  quite  plau‐
sible, not “factually frivolous.” 
    Echols alleges that wadded gauze and at least one shard 
from the broken drill bit were in his sutured gum two weeks 
after  the  extraction.  Echols  attached  supporting  evidence  to 
his  complaint,  though  that  should  not  be  necessary  at  the 
pleading stage. Dr. Craig was the one using the drill. It takes 
no logical stretch to infer that he knew the bit was intact when 
he  began  and  broken  by  the  time  he  finished.  According  to 
Echols, Dr. Craig even announced during the procedure that 
the  bit  had  broken.  There  is  ample  reason  to  think  that  Dr. 
Craig sutured the extraction site without having located the 
missing portion of the broken bit that was found two weeks 
No. 14‐1829                                                             7

later.  It  also  takes  no  logical  stretch  to  infer  that  Dr.  Craig 
likely knew that gauze and shards of the broken drill bit were 
still  in  the  wound,  or  at  least  that  he  was  deliberately 
indifferent to that possibility. 
     The  additional  allegations  in  the  second  amended 
complaint are consistent with what Echols had said all along 
in  his  grievances  and  first  two  complaints.  Such  new 
information  may  even  be  added  on  appeal  so  long  as  the 
additional allegations are consistent with the complaint. E.g., 
Dixon  v.  County  of  Cook,  819  F.3d  343,  349  (7th  Cir.  2016); 
Reynolds  v.  CB  Sports  Bar,  Inc.,  623  F.3d  1143,  1147  (7th  Cir. 
2010); see also Scott v. Chuhak & Tecson, P.C., 725 F.3d 772, 782–
83  (7th  Cir.  2013)  (explaining  that  amended  complaint 
supersedes  earlier  version,  and  that  allegations  and  state‐
ments  in  superseded  complaint  cannot  be  considered  on  a 
motion  to  dismiss).  The  fact  that  Echols  added  them  in  the 
second amended complaint does not render them frivolous. 
   On the sedation point, Echols has never asserted that the 
extraction was performed under a general anesthetic, and the 
medical records submitted to the district court indicate that it 
was not. The district court went too far by inferring from the 
pleadings that Echols was too “heavily sedated” from a local 
anesthetic  to  hear,  comprehend,  and  remember  the 
conversation  between  Dr.  Craig  and  Dr.  Mitchell  about  the 
broken drill bit. 
    Dr.  Craig  argues  that  the  complaint  does  not  allege  the 
knowledge, intent, or recklessness required to state a claim of 
deliberate indifference. See Berry v. Peterman, 604 F.3d 435, 440 
(7th  Cir.  2010);  Riccardo  v.  Rausch,  375  F.3d  521,  525–26  (7th 
Cir. 2004). He made  this argument in  his  motion to dismiss 
Echols’ first amended complaint; he did not have a chance to 
8                                                              No. 14‐1829 

repeat it concerning the second amended complaint since the 
latter  was  dismissed  on  the  court’s  own  initiative.  Thus, 
although  the  district  court  did  not  dismiss  the  second 
amended complaint and the lawsuit on this basis, Dr. Craig 
can seek affirmance on this ground, at least if there is a flaw 
that could not be corrected by further amendment. See Dibble 
v.  Quinn,  793  F.3d  803,  807  (7th  Cir.  2015);  Locke  v.  Haessig, 
788 F.3d 662, 666 (7th Cir. 2015). 
      We  find,  however,  that  the  second  amended  complaint 
sufficiently  alleges  the  subjective  element  of  deliberate 
indifference.  See  Rivera  v.  Gupta,  836  F.3d  839,  842  (7th  Cir. 
2016);  Petties  v.  Carter,  836  F.3d  722,  728  (7th Cir.  2016)  (en 
banc).  We  liberally  construe  Echols’  second  amended 
complaint and accept as true the factual allegations in that pro 
se  submission,  while  drawing  all  reasonable  inferences  in 
Echols’ favor. See Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 
2015). We have no difficulty concluding that Echols states a 
plausible claim of deliberate indifference. See Dixon, 819 F.3d 
at  350;  Perez,  792  F.3d  at  777.  Echols  alleges  that  Dr. Craig 
violated the Constitution when he “turned a blind eye to his 
serious  medical  needs.”  Dr.  Craig  knew  he  broke  a  drill  bit 
during  the  extraction,  Echols  alleges,  but  sutured  his  gum 
without accounting for the broken pieces. Echols also alleges 
that  Dr.  Craig,  after  suturing  part  of  the  broken  bit  into  his 
gum, obtained an X‐ray that confirmed its presence but did 
nothing  to  address  the  problem.1  Additionally,  Echols 
                                                 
     1 We reject Dr. Craig’s assertion that this allegation is contradicted by 

documents  submitted  with  Echols’  complaint.  The  initial  decision  on 
Echols’ grievance states, “An X ray was produced to verify objects were in 
grievant’s  mouth.”  The  follow‐up  decision  from  the  Administrative 
Review  Board,  in  recounting  the  factual  underpinnings  of  Echols’ 
grievance,  explains  that  an  X‐ray  taken  when  Echols  returned  to  the 
No. 14‐1829                                                                     9

plausibly alleges that Dr. Craig packed into the extraction site 
non‐soluble gauze (it must have been non‐soluble if it was re‐
moved  two  weeks  later)  and  then  sutured  the  wound  with 
this foreign material inside. Nothing at this stage conclusively 
rebuts Echols’ plausible allegation that suturing the drill bit 
and  gauze  into  his  mouth  was  far  afield  of  accepted 
professional medical standards or the inference that it was so 
far  afield  that  a  jury  might  infer  the  action  was  not  merely 
negligent, which would not violate the Eighth Amendment, 
but reflected deliberate indifference, which would. 
    Echols’ allegations are sufficient to put Dr. Craig on notice 
of the claim. See Fed. R. Civ. P. 8(a); Swanson v. Citibank, N.A., 
614 F.3d 400, 403–04 (7th Cir. 2010). Echols sufficiently alleges 
that Dr. Craig’s actions were so inappropriate that the lawsuit 
cannot be  dismissed at screening. See Dixon, 819 F.3d  at 350 
(complaint  alleging that prison  physician  and nurse  offered 
only non‐prescription pain medication despite knowledge of 
a chest tumor, intense pain, and partial paralysis stated claim 
for deliberate indifference); Perez, 792 F.3d at 777 (complaint 
alleging that prison physician and nurse forced inmate to wait 
for treatment of gaping wound and open dislocation despite 
knowledge  of  injury’s  severity  stated  claim  for  deliberate 
indifference); Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 
816,  830  (7th Cir.  2009)  (complaint  alleging  that  emergency 

                                                 
infirmary revealed that still more of the drill bit was sutured into his gum. 
These documents might be referring to a single X‐ray taken after the half‐
inch shard came out of Echols’ mouth, or the separate decisions might be 
referring  to  different  X‐rays.  But  either  way,  the  two  decisions  do  not 
conclusively undermine Echols’ allegation that Dr. Craig took an X‐ray of 
his mouth immediately after the extraction. See Atkins v. City of Chicago, 
631 F.3d 823, 831–32 (7th Cir. 2011). 
10                                                  No. 14‐1829 

medical  technician  failed  to  remedy  incorrectly  inserted 
intravenous  needle  after  inmate  complained  of  pain  stated 
claim for deliberate indifference even if initial insertion was 
only  negligent);  Edwards,  478 F.3d  at  830–31  (complaint  al‐
leging that prison physician forced inmate to wait two days 
before treating fractured bone showing through open wound 
stated claim for deliberate indifference). 
   Accordingly, the district court’s judgment is REVERSED 
and the case is REMANDED for further proceedings.